Citation Nr: 1027308	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  05-28 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to service connection for status post operative 
acoustic neuroma.

2.	Entitlement to service connection for bilateral hearing loss, 
secondary to acoustic neuroma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1975.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) that, in part, denied service 
connection for status-post operative acoustic neuroma and for 
bilateral hearing loss.  The Veteran's claims have subsequently 
been transferred to the Denver, Colorado, RO.

The Board noted in the April 2008 remand that, in an October 1999 
decision, the RO denied service connection for bilateral hearing 
loss as not well grounded. The RO readjudicated the claim in July 
2002, denying it on the merits.  Neither of the RO's decisions 
considered the claim on the basis of exposure to herbicides or as 
secondary to the status-post operative acoustic neuroma, which 
potentially provides a "new cause of action" under 38 C.F.R. § 
3.310-not subject to the usual requirement of new and material 
evidence to reopen.  See Spencer v. Brown, 4 Vet. App. 283 
(1993); Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  Hence, 
the Board now adjudicates the Veteran's current claim for service 
connection for bilateral hearing loss as an original, rather than 
as a reopened, claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As stated previously, this matter was previously remanded by the 
Board for further development in April 2008.  Such has been 
completed and this matter is returned to the Board for further 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.	The Veteran's acoustic neuroma did not manifest as a result of 
his military service, to include as a result of exposure to 
Agent Orange or other herbicides.

2.	A nervous disorder did not have its onset in service and is 
not causally related to service or a service-connected 
disability.

CONCLUSION OF LAW

1.	The criteria for establishing entitlement to service 
connection for acoustic neuropathy, to include as a result of 
exposure to Agent Orange or other herbicides have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.	The criteria for service connection for bilateral hearing 
loss, secondary to acoustic neuroma have not been met.  38 
U.S.C.A. § 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record. Indeed, the 
Federal Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide.  

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; (2) 
existence of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date of 
benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In September 2003, March 2006, March 2009, May 2009, and June 
2009 the agency of original jurisdiction (AOJ) provided the 
notices required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2009).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate the 
claim of service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In addition, these notices 
provided the Veteran with notice of effective date and disability 
rating regulations pursuant to Dingess/Hartman.  Although the 
notice letters postdated the initial adjudication, no prejudice 
is apparent.  However, for the reasons detailed below, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim.  Consequently, any deficiency regarding the 
notice mandated by Dingess/Hartman has been rendered moot.

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notices.  
In addition, the VA has also done everything reasonably possible 
to assist the Veteran with respect to his claim for benefits, 
such as obtaining VA and private medical treatment records and 
providing VA examinations.  Consequently, the duty to notify and 
assist has been met.

Service Connection

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for the claimed disorder, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  38 C.F.R § 3.303 (2009); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Acoustic Neuroma

The Veteran contends that his status-post operative acoustic 
neuroma is the result of exposure to herbicides in Vietnam during 
his active service.

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service. 38 U.S.C.A. § 1116(f).  
Moreover, it is provided that the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent or 
more at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 
41, 442-49 (1996).  

Although the Veteran contends that he is entitled to service 
connection for acoustic neuroma as he was exposed to Agent Orange 
during service, acoustic neuroma, however, is not a disease that 
has been found to be associated with exposure to herbicides such 
as Agent Orange.  See 38 C.F.R. § 3.309(e).

The herbicide presumption, however, does not preclude a veteran 
from establishing direct service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994) (when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to determine 
whether service connection can be established on a direct basis).

The Veteran's in-service treatment records do not demonstrate 
that he was diagnosed with, or treated for, acoustic neuroma or 
other auditory and vestibular abnormalities during his military 
service.

Post service treatment records reflect that he was first treated 
for an acoustic neuroma in 1997, and that he underwent radiation 
treatment and gamma knife surgery in 1998.  Medical records 
document a history of right acoustic neuroma, status-post 
resection, doing well on follow-up in August 2002.  The Board 
acknowledges the Veteran's extensive history of a diagnosis and 
treatment for acoustic neuroma.  However, the VA and private 
treatment records are absent of an opinion linking the Veteran's 
acoustic neuroma to his military service, including herbicide 
exposure.

Pursuant to the Board April 2008 remand, the Veteran underwent a 
VA examination in March 2010.  The examiner, who reviewed the 
entire claims file, detailed the Veteran's medical history (as it 
pertained to acoustic neuroma).  Upon examination, review of the 
Veteran's prior medical history, and medical research, the VA 
examiner opined "the [V]eteran has residual right sided hearing 
loss from an acoustic neuroma which was treated in 1998.  The has 
no progression by MRI of his tumor since that time.  I have no 
found medical literature to support the hypothesis that acoustic 
neuroma develops as a result of exposure to herbicides.  
Therefore, it is less likely as not that the acoustic neuroma was 
a result of exposure to herbicides in the military."  

After consideration of all the evidence, the Board must deny the 
Veteran's claim.  The United States Court of Appeals for the 
Federal Circuit has determined that a lapse of time is a factor 
for consideration in deciding a service connection claim. Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  The Veteran's 
service treatment reports and separation examination do not show 
treatment for acoustic neuroma.  In addition, the earliest 
evidence of treatment for acoustic neuroma was in 1998, 
approximately twenty three years after separation from service.  
This period without treatment is evidence that there has not been 
a continuity of symptoms, and it weighs heavily again the claim 
on a direct basis.  Id. 

Although the Veteran contended that his acoustic neuroma is 
connected to service and Agent Orange exposure, and may attest to 
symptoms he has experienced, he is not competent to opine on the 
diagnosis or etiology of his condition.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  As a lay person, the Veteran simply 
does not have the necessary medical training and/or expertise to 
make a diagnosis or determine the cause of his condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board is sympathetic to the Veteran's claim.  However, in 
this case, the lack of competent evidence supporting the claim, 
and, significantly, the VA examiner's negative nexus opinion, the 
evidence for the Veteran's claim is outweighed by the 
countervailing evidence.  As the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).

Hearing Loss

The Veteran also seeks service connection on a secondary basis 
for bilateral hearing loss, claiming it is the result of acoustic 
neuroma.  In this case, because service connection has not been 
granted for acoustic neuroma, service connection for bilateral 
hearing loss as secondary to acoustic neuroma must also be 
denied. Additionally, the Board notes that upon the review of the 
evidence, it does not suggest that any other service connected 
disability has caused or aggravated the Veteran's bilateral 
hearing loss either onset in service or are causally related to 
service.  In light of the foregoing, service connection for 
nervous disorder must be denied.


ORDER

Entitlement to service connection for acoustic neuroma, to 
include as a result of exposure to Agent Orange or other 
herbicides, is denied.

Entitlement to service connection for bilateral hearing loss, 
claimed as secondary to acoustic neuroma, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


